USCA11 Case: 21-13720    Document: 56-1      Date Filed: 12/15/2022    Page: 1 of 22




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-13720
                           Non-Argument Calendar
                           ____________________

        CHARNESHA ALEXANDER,
                                                       Plaintiff-Appellant,
        versus
        UNITED STATES OF AMERICA,
        PAUL ROLSTON,


                                                   Defendants-Appellees.


                           ____________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                   D.C. Docket Nos. 4:19-cv-00138-RH-MAF,
USCA11 Case: 21-13720       Document: 56-1       Date Filed: 12/15/2022      Page: 2 of 22




        2                        Opinion of the Court                   21-13720

                               4:18-cv-00177-RH-MAF
                              ____________________

        Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
        PER CURIAM:
               Charnesha Alexander appeals the judgment in favor of de-
        fendants Paul Rolston and the United States after trial on her claim
        that she was sexually abused by Rolston, a physician assistant at
        FCI Tallahassee, during a medical examination at the federal prison
        in September 2016. She sued Rolston individually under Bivens1
        for violating her Eighth Amendment right to be free from cruel and
        unusual punishment. And she brought claims against the govern-
        ment under the Federal Tort Claims Act (“FTCA”) for negligence
        and vicarious liability. A jury heard the claim against Rolston and
        returned a verdict in his favor. The FTCA claims were submitted
        for a bench trial to the district court, which entered judgment for
        the government. Alexander appeals, challenging the district
        court’s handling of various evidentiary matters at trial and its reso-
        lution of the FTCA claims. After careful review, we affirm.
                                            I.
              In March 2019, Alexander filed a § 1983 lawsuit alleging that
        she was sexually abused by Physician Assistant Rolston during a


        1 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
        388 (1971).
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022     Page: 3 of 22




        21-13720               Opinion of the Court                         3

        medical examination on September 27, 2016, while she was a fed-
        eral prisoner at FCI Tallahassee. She asserted that Rolston’s sexual
        abuse amounted to cruel and unusual punishment under the
        Eighth Amendment, and that the government was both negligent
        for failing to protect Alexander and vicariously liable for Rolston’s
        conduct as his employer.
                Alexander’s case went to trial in hybrid form. A jury heard
        her claim against Rolston individually. Her FTCA claims against
        the government, plus some additional evidence not given to the
        jury, were submitted to the district court for resolution by bench
        trial. See Fed. R. Civ. P. 52.
                                          A.
               Before diving into the details of the trial, we start with some
        of the district court’s pretrial evidentiary rulings, which are rele-
        vant to several issues on appeal but which Alexander does not di-
        rectly challenge. In June 2021, following pretrial and status confer-
        ences in May 2021, the court entered a pretrial order ruling on the
        parties’ motions in limine and other matters.
               In relevant part, the district court put limits on the evidence
        Alexander could present or elicit at trial. The court prohibited Al-
        exander from mentioning to the jury “Rolston’s reputation among
        inmates and comments about [him],” the history of assaults or
        other misconduct by FCI Tallahassee personnel and any related in-
        vestigations that did not involve Rolston, and settlements with
        other alleged victims, among other information.
USCA11 Case: 21-13720      Document: 56-1     Date Filed: 12/15/2022     Page: 4 of 22




        4                      Opinion of the Court                21-13720

               Nonetheless, the district court allowed evidence of other al-
        leged assaults by Rolston, as well as “the conduct of unnecessary
        PAP smears by [him], whether occurring before or after the alleged
        assault of Ms. Alexander.” The latter statement refers to two affi-
        davits prepared in connection with a Bureau of Prisons (“BOP”) in-
        vestigation into Rolston. In the affidavits, Letitia Davis, a nursing
        assistant at FCI Tallahassee, asserted that Rolston conducted Pap
        tests and anal exams when they were not necessary or wanted, and
        that half of the Pap tests she observed Rolston perform were un-
        necessary. The court explained that Alexander could use the evi-
        dence to impeach Davis’s testimony at trial “with a prior incon-
        sistent statement,” but not “as affirmative evidence on its own” be-
        cause it was hearsay.
                                         B.
               At trial, Alexander testified that Rolston sexually abused her
        during a medical examination in September 2016. Alexander ex-
        plained that, while she was a prisoner at FCI Tallahassee, she had
        requested to see a doctor for a vaginal bacterial infection. By the
        time she was seen, though, she had used a home remedy to fix the
        problem, and she informed medical staff that the visit was unnec-
        essary when she arrived. Yet Rolston still wanted to do a Pap test
        and pelvic exam, even after finding out that Alexander had her pe-
        riod and felt uncomfortable.
              During the exam, Alexander felt Rolston touch her clitoris
        twice in circular motions while he inserted his fingers into her
        vagina. The nursing assistant and chaperone, Davis, was not
USCA11 Case: 21-13720       Document: 56-1      Date Filed: 12/15/2022      Page: 5 of 22




        21-13720                Opinion of the Court                          5

        looking at the time. Alexander began to cry once Rolston finished
        the exam and left the room. As she was crying, Rolston returned
        and offered to conduct a breast exam, which she refused. Then,
        while Alexander was waiting to leave the medical area, a guard saw
        her crying and advised her to “speak up” for herself and others “[i]f
        he did something to you,” which Alexander understood to refer to
        “the other women that it had happened to that [she] wasn’t aware
        of.”
               Five other women testified about similar experiences during
        medical exams conducted by Rolston at FCI Tallahassee. The
        court repeatedly made clear to the jury that it could evaluate this
        testimony for only the purpose of evaluating Rolston’s intent when
        examining Alexander. Several women reported that Rolston
        touched their clitoris, sometimes with circular motions, during a
        pelvic exam or Pap test. A few said he squeezed their breasts or
        pinched their nipples during breast exams in ways that felt inappro-
        priate. Many of these witnesses also testified that they did not re-
        port the sexual abuse for fear of retaliation or loss of privileges. Be-
        cause of complaints by Alexander and others, Rolston was trans-
        ferred to a men’s facility.
               Rolston testified in his defense and called several witnesses,
        including supervisors and coworkers. After a brief rebuttal witness,
        the case against Rolston was submitted to the jury. The jury re-
        turned a verdict for Rolston, finding he did not engage in a sexual
        act or sexual contact during his exam of Alexander.
USCA11 Case: 21-13720      Document: 56-1     Date Filed: 12/15/2022     Page: 6 of 22




        6                      Opinion of the Court                21-13720

                                         C.
                After Alexander rested her case, the government moved for
        judgment on the two claims against it. The district court noted
        that it could “find facts” on its own as to those claims, in contrast
        to the claim against Rolston, which was for the jury. The court
        heard argument from the parties and then entered judgment for
        the government.
               On the battery claim, the district court found that if Rolston
        committed the sexual acts alleged, he was not “doing the govern-
        ment’s business” or a “slight deviation” from that business, but ra-
        ther a “profoundly different undertaking than what he was hired to
        do and could appropriately do.” So, in the court’s view, the alleged
        conduct was outside the scope of both his employment and the
        government’s vicarious liability.
               On the negligence claim, the district court concluded that
        there was “no failure to use reasonable care” that harmed Alexan-
        der. The court explained there was no evidence that the govern-
        ment was aware Rolston had been accused of sexual misconduct
        before July 2016, when an inmate named Shendolyn Blevins com-
        plained that Rolston had touched her breasts through her shirt
        without a chaperone present. The court noted, however, that dur-
        ing the prompt BOP investigation of her complaint, Blevins “said
        very clearly nothing inappropriate happened during the exam,”
        and that she just wanted a female provider or chaperone. Because
        Blevins denied improper sexual contact, the court reasoned that
        the government was not negligent in allowing Rolston to continue
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022    Page: 7 of 22




        21-13720               Opinion of the Court                        7

        to perform “well woman” exams. The court also noted that Alex-
        ander was not harmed by the lack of a female chaperone because
        one was present for her exam with Rolston.
                                         II.
                We start with the district court’s evidentiary rulings, which
        we review for an abuse of discretion. Lamonica v. Safe Hurricane
        Shutters, Inc., 711 F.3d 1299, 1317 (11th Cir. 2013). The court has
        broad authority to control the admissibility of evidence and the
        manner of examining witnesses. United States v. Pon, 963 F.3d
        1207, 1223 (11th Cir. 2020); City of Tuscaloosa v. Harcros Chems.,
        Inc., 158 F.3d 548, 556 (11th Cir. 1998); see Fed. R. Evid. 611(a).
        The abuse-of-discretion standard allows “a range of choice for the
        district court,” so long as the court does not make a mistake of law
        or a clear error of judgment. Cook ex rel. Estate of Tessier v. Sher-
        iff of Monroe Cnty., 402 F.3d 1092, 1103–04 (11th Cir. 2005).
              Even where a district court abuses its discretion on an evi-
        dentiary issue, relief is not warranted unless “substantial rights
        were affected.” Proctor v. Fluor Enters., Inc., 494 F.3d 1337, 1352
        (11th Cir. 2007). That standard is met only if “the error probably
        had a substantial influence on the jury’s verdict.” Id. (quotation
        marks omitted).
                Alexander contends that the district court abused its discre-
        tion in handling five evidentiary issues, which resulted in an unfair
        trial, but we are not persuaded. We consider each issue in turn.
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022      Page: 8 of 22




        8                       Opinion of the Court                 21-13720

                                          A.
               First, the record does not support Alexander’s claim that she
        was “never permitted to explore reasons why a prisoner might be
        afraid to decline unwanted care.”
                The trial transcript shows that the district court allowed Al-
        exander to inquire about these matters so long as the testimony
        was limited to “why the witness did what the witness did” and was
        not simply a conduit for rumors. For instance, Alexander testified
        that she did not feel free to decline treatment in prison because “it’s
        what they say” and “[y]ou are up under their rules.” Blevins testi-
        fied that she “didn’t question” the medical staff or Rolston
        “[b]ecause [she] didn’t want to go to the SHU,” or the Special Hous-
        ing Unit, and the jury heard why the SHU was less desirable. An-
        other witness, Daphne Rodriguez, testified that she had suffered
        retaliation after disagreeing with prison medical providers, stating
        that “[t]hey don’t help you at all” and will ignore your requests for
        treatment. In addition, multiple witnesses testified about fear of
        retaliation or loss of privileges for reporting sexual abuse in prison.
              Alexander cites two instances where the district court pur-
        portedly “shut her counsel down” when inquiring why inmates
        might be afraid to decline care or report abuse. But in those
USCA11 Case: 21-13720          Document: 56-1          Date Filed: 12/15/2022          Page: 9 of 22




        21-13720                    Opinion of the Court                                  9

        instances, the court appears to have simply sustained narrow ob-
        jections to specific questions, not imposed any broad prohibitions.2
               In one instance, the district court sustained two objections
        to questions of Alexander about refusing medical treatment at FCI
        Tallahassee as leading, and Alexander does not dispute that the
        questions were leading as phrased. Moreover, the questions lacked
        foundation because Alexander had not yet testified about her ex-
        amination with Rolston or whether she felt free to decline Rol-
        ston’s conduct.
               In the other instance, a witness was permitted to describe in
        general terms the negative consequences she suffered after disa-
        greeing with prison medical providers. But the district court pro-
        hibited counsel from inquiring about “specific episodes of that kind
        of problem.” Because that witness’s testimony was admitted “only
        for the purpose of evaluating Rolston’s intent,” her specific interac-
        tions with prison officials other than Rolston were not relevant to
        the issues at trial and instead could have confused the issues and
        wasted time. We cannot say that the district court abused its dis-
        cretion in excluding this evidence.


        2 At some points in the trial transcripts, the basis for or fact of an objection are
        not apparent. The district court addressed this matter at trial, explaining that
        “there will be a number of places where I have said ‘sustained’ without the
        transcript [saying] that anybody said ‘objection’. Because you were standing
        up, and it seemed clear to me what the objection was, and so I said ‘sus-
        tained.’” We therefore look to the surrounding context to inform our analysis
        of the court’s rulings.
USCA11 Case: 21-13720     Document: 56-1      Date Filed: 12/15/2022     Page: 10 of 22




        10                     Opinion of the Court                 21-13720

                                         B.
                Nor did the district court abuse its discretion in exercising
        control over the examination of Davis, a nursing assistant at FCI
        Tallahassee. As we noted above, Davis prepared affidavits for pur-
        poses of a BOP investigation stating her opinions that Rolston con-
        ducted Pap tests and anal exams which were not necessary or
        wanted, and that half of the Pap tests she observed Rolston perform
        were unnecessary. Alexander called Davis as a witness during her
        case-in-chief, and her counsel began asking Davis about the prior
        statements in the affidavits on direct examination without first elic-
        iting testimony about the matters covered in the affidavits.
                The district court sustained multiple objections to this line
        of inquiry, ultimately advising Alexander’s counsel, “You may ask
        her on the stand what her testimony is. You may not ask her first
        what her testimony was at some other time.” The court then per-
        mitted counsel to ask over objection, “Do you believe that Paul
        Rolston did Pap smears 50 percent of the time that were unneces-
        sary?” Davis responded indirectly that prisoners were frequently
        “scheduled for something else but when [Rolston] looked in the
        computer he would say that they would need a Pap smear” as well.
        Alexander’s counsel did not seek further clarification or elaboration
        of this response, nor did he attempt to impeach Davis at that time
        with her prior statements.
               Here, Alexander has not shown an abuse of the district
        court’s discretion. In Alexander’s view, the court erred in exclud-
        ing Davis’s affidavits as hearsay because they were prior
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022     Page: 11 of 22




        21-13720                Opinion of the Court                        11

        inconsistent statements admissible to impeach her. See United
        States v. Khanani, 502 F.3d 1281, 1292 (11th Cir. 2007) (“[P]rior in-
        consistent statements of a witness are admissible to impeach that
        witness.”). But as the district court explained, counsel attempted
        to ask Davis about the content of the prior statements on direct
        examination without first eliciting testimony that was inconsistent
        with those statements. The court previously had warned counsel
        he could not introduce Davis’s “out-of-court-statement[s] as affirm-
        ative evidence on its own.” In our view, the court reasonably re-
        quired counsel to first elicit testimony at trial inconsistent with Da-
        vis’s prior statements before asking her about them. Indeed, a wit-
        ness cannot be impeached if she has not testified in a way that is
        inconsistent with the prior statement the questioner seeks to use to
        impeach her.
               Alexander maintains that it was proper to impeach Davis on
        her response denying that she “ma[d]e any critical comment about
        the way [Rolston] does Pap smears” and stating that she “just said
        he did them different from what I saw other providers do them.”
        We disagree. Counsel had not asked Davis any questions about
        her views on the way Rolston did Pap tests or the necessity of the
        procedures he conducted. So again, there was no basis to impeach
        testimony on those points with prior statements. Nor is it apparent
        that Davis’s testimony was inconsistent with the statements in her
        affidavit, which likewise stated that she had never seen a medical
        provider perform Pap tests like Rolston.
USCA11 Case: 21-13720     Document: 56-1      Date Filed: 12/15/2022     Page: 12 of 22




        12                     Opinion of the Court                 21-13720

                                         C.
               We see no support in the record for Alexander’s claim that
        the district court prevented her from rebutting testimony about
        training on or implementation of the Prison Rape Elimination Act
        (“PREA”). Again, Alexander mischaracterizes the court’s rulings.
               During cross-examination of Rolston, the district court pre-
        vented Alexander’s counsel from asking about “complaints of sex-
        ual violations at FCI by other officials” than Rolston. It then in-
        structed the jury that whether “there had been violations of the
        Prison Rape Elimination Act by other officials at the institution”
        had “absolutely nothing to do with this case,” which was solely
        about what “Mr. Rolston might have done.” But the court permit-
        ted counsel to question Rolston generally about reporting PREA
        complaints by inmates, and it said counsel could also inquire about
        the incidents described in witness testimony. The court’s actions
        are consistent with its pretrial evidentiary rulings, which Alexander
        does not directly challenge on appeal. We see no abuse of the
        court’s discretion.
                                         D.
                The district court did not abuse its discretion by admitting
        reputation testimony supporting Rolston while excluding evidence
        of his reputation in prison.
               As part of his defense, Rolston called several witnesses to of-
        fer testimony about his work performance and professionalism
        based on personal knowledge as his coworkers or supervisors.
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022     Page: 13 of 22




        21-13720                Opinion of the Court                        13

        During cross-examination of one of these witnesses—Harold
        White, the assistant health service administrator at FCI Tallahas-
        see—the district court sustained objections to the question, “Have
        people come to you and said that he has multiple women com-
        plaining about him?,” and an attempted follow-up question.
               Outside the jury’s presence, the district court explained that
        these questions violated the pretrial order’s prohibition on the jury
        hearing evidence of Rolston’s reputation among inmates or com-
        ments about him. Alexander’s counsel argued that the questions
        were relevant to the case because “one of the nurses had reported
        to [White] that there were complaints.” The court responded that
        relevance was not an excuse to violate the pretrial order, and that,
        if counsel had grounds for believing “this ought to be admitted, the
        way to deal with it is to raise it with me outside the jury’s hearing.”
        It does not appear the issue was raised again.
                Alexander contends that Rolston opened the door to inquiry
        into Rolston’s reputation by offering witness testimony about his
        professionalism and sterling reputation. Her briefing, however,
        fails to identify an instance where the district court prevented ques-
        tioning of Rolston’s witnesses about the specific allegations by Al-
        exander and the other women who testified at trial. See Fed. R.
        Evid. 405(a) (“On cross-examination of the character witness, the
        court may allow an inquiry into relevant specific instances of the
        person’s conduct.”). Plus, even assuming the questions by Alexan-
        der’s counsel were valid impeachment and would justify overrid-
        ing the pretrial order, there was no abuse of discretion because, as
USCA11 Case: 21-13720      Document: 56-1       Date Filed: 12/15/2022       Page: 14 of 22




        14                       Opinion of the Court                   21-13720

        the court directed, the matter should have been raised with the
        court beforehand.
               Alexander’s real complaint appears to be the district court’s
        pretrial ruling that she could not offer testimony about prison ru-
        mors or Rolston’s reputation in prison. In particular, the court
        barred Alexander from offering evidence that it was “common
        knowledge among the inmates that Rolston performed unneces-
        sary pelvic exams and took sexual liberties in the course of those
        exams.” In refusing to admit this testimony, the district court ex-
        plained that “we don’t try cases on rumors,” and that the rumor
        evidence was not based on personal knowledge. 3 Alexander offers
        no rebuttal to the court’s explanation and has not shown that the
        court made a clear error of judgment or a mistake of law by exclud-
        ing this evidence.
              Moreover, even if the district court abused its discretion by
        improperly limiting cross-examination of White to show that
        “White did nothing,” Alexander has not shown that this “error
        probably had a substantial influence on the jury’s verdict.” Proctor,
        494 F.3d at 1352. White was a brief witness in the three-day trial
        and one of several witnesses who testified about working with or
        supervising Rolston. His testimony was not so significant that it
        prejudiced Alexander, even assuming the court should have

        3 Nevertheless, the district court permitted “evidence that anybody that
        worked for the Bureau of Prisons ever heard the rumor” only for the claims
        against the government.
USCA11 Case: 21-13720     Document: 56-1      Date Filed: 12/15/2022    Page: 15 of 22




        21-13720               Opinion of the Court                       15

        permitted inquiry into White’s knowledge of complaints against
        Rolston. As the district court repeatedly emphasized, the actions
        of other prison official like White were not relevant to the issue
        before the jury, which concerned what happened during the exam
        in September 2016. So evidence that “White did nothing” in re-
        sponse to complaints about Rolston would have properly been ex-
        cluded as irrelevant and confusing. And we see no indication more
        broadly that Alexander was prevented from effectively impeaching
        Rolston’s witnesses.
                                         E.
                Finally, Alexander claims that the district court should have
        excluded, under Rules 403 and 408, Fed. R. Evid., evidence that Al-
        exander filed a claim with the government—a presuit requirement
        under the FTCA—for $5 million in damages arising from the
        events involving Rolston. The parties dispute whether the dam-
        ages request on an FTCA claim form is subject to Rule 408, which
        generally prohibits evidence of compromise offers or negotiations,
        but we need not resolve that issue. Even assuming Rule 408 ap-
        plies, that rule excepts evidence admitted “for another purpose,
        such as proving a witness’s bias or prejudice.” Fed. R. Evid. 408(b).
               Here, the evidence was offered for impeachment purposes
        on cross-examination and was arguably relevant to Alexander’s val-
        uation of her claim and her biases as a witness. See United States
        v. Hall, 653 F.2d 1002, 1008 (5th Cir. Aug. 1981) (“[A] witness’s mo-
        tivation for testifying, as well as any potential incentives for
USCA11 Case: 21-13720        Document: 56-1        Date Filed: 12/15/2022        Page: 16 of 22




        16                        Opinion of the Court                     21-13720

        falsification, are always relevant lines of inquiry.”). 4 Alexander has
        developed no supporting argument for her assertion that the evi-
        dence should have been excluded under Rule 403 as substantially
        more prejudicial than probative. In any case, we are not persuaded
        that any error on this point, which was a brief, isolated point on
        cross-examination, had a prejudicial effect on the trial.
                                             F.
                More broadly, Alexander maintains that the district court’s
        evidentiary errors resulted in a one-sided presentation of the evi-
        dence and denied her a fair trial. But on closer inspection, her bold
        claims of error, and at times her descriptions of the court’s actions
        more generally, are simply not supported by the record. Rather,
        the record reflects that the district court made and enforced clear,
        reasonable guidelines about permissible evidence and questioning,
        within which Alexander was afforded a full and fair opportunity to
        present her case. No trial is perfect, and any evidentiary errors in
        this case, in our view, fall well short of showing an effect on her
        substantial rights. See Proctor, 494 F.3d at 1352; see also
        McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553
        (1984) (“This Court has long held that a litigant is entitled to a fair
        trial but not a perfect one, for there are no perfect trials.”) (cleaned
        up).


        4 This Court adopted as binding precedent all Fifth Circuit decisions prior to
        October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
        1981) (en banc).
USCA11 Case: 21-13720     Document: 56-1       Date Filed: 12/15/2022   Page: 17 of 22




        21-13720               Opinion of the Court                       17

              For these reasons, we affirm the judgment for Rolston.
                                        III.
               Next, we consider the FTCA claims, which were resolved by
        bench trial. “On appeal from a bench trial, the district court’s con-
        clusions of law are reviewed de novo, but its findings of fact shall
        not be set aside unless clearly erroneous.” Compulife Software Inc.
        v. Newman, 959 F.3d 1288, 1301 (11th Cir. 2020) (cleaned up). A
        factual finding is clearly erroneous if, based on the record as a
        whole, we are confident that the court made a mistake. Morris-
        sette-Brown v. Mobile Infirmary Med. Ctr., 506 F.3d 1317, 1319
        (11th Cir. 2007). But if the court’s account of the evidence is rea-
        sonable, we must affirm. Id.
                                         A.
               Alexander argues that the district court erred in evaluating
        her FTCA negligence claim by focusing solely on the “74 days” be-
        tween Blevins’s complaint and Alexander’s examination. In her
        view, evidence of a broader “culture of impunity” at FCI Tallahas-
        see with regard to sexual abuse by staff, including lengthy delays in
        investigating Alexander’s and others’ allegations of sexual abuse,
        foreseeably led to the harm she suffered.
               The FTCA permits claims against the government for “vio-
        lations of state law by federal employees.” Shivers v. United States,
        1 F.4th 924, 928 (11th Cir. 2021). To succeed on a claim of negli-
        gence under Florida law, “a plaintiff must establish the four ele-
        ments of duty, breach, proximate causation, and damages.”
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022     Page: 18 of 22




        18                      Opinion of the Court                 21-13720

        Limones v. Sch. Dist. of Lee Cnty., 161 So. 3d 384, 389 (Fla. 2015).
        Whether a duty exists is a legal question, but “the remaining ele-
        ments of negligence—breach, proximate causation, and dam-
        ages—are to be resolved by the fact-finder.” Id.
                Alexander’s briefing largely sidesteps the reasons for the dis-
        trict court’s ruling in favor of the government on her negligence
        claim. The court found, in relevant part, that there was no evi-
        dence of complaints about sexual misconduct by Rolston before
        July 16, 2016, when an inmate, Blevins, complained that he con-
        ducted a breast exam through her shirt without a chaperone pre-
        sent. So, according to the court, the “whole question” was whether
        the government “use[d] reasonable care between that date and
        September 27th, 2016, when Ms. Alexander had her examination.”
               On that question, the district court noted that Blevins later
        “said very clearly nothing inappropriate happened during the
        exam.” As a result, the court reasoned, it was “not negligent for
        the government to allow Mr. Rolston to continue to conduct well
        woman” exams. The court further explained that, even if the gov-
        ernment had been negligent to allow Rolston to have previously
        conducted an exam without a same-sex chaperone present, Alex-
        ander did not suffer any resulting harm because a chaperone was
        present for her examination. Accordingly, the court determined
        that there was “no failure to use reasonable care” that harmed Al-
        exander.
              Here, Alexander has not shown that the district court com-
        mitted a legal error or made clearly erroneous factual findings. We
USCA11 Case: 21-13720     Document: 56-1      Date Filed: 12/15/2022    Page: 19 of 22




        21-13720               Opinion of the Court                       19

        reject the claim that the court improperly “clos[ed] the door on the
        past conduct of Rolston at FCI Tallahassee.” The court explained
        that Alexander was free to present evidence against the govern-
        ment “that anybody that worked for the Bureau of Prisons ever
        heard the rumor” that “Rolston is a sexual abuser” before the as-
        sault on Alexander. But as Alexander’s counsel admitted in the dis-
        trict court, there was “[n]o evidence of any allegation against Mr.
        Rolston before the assault on Ms. Alexander,” apart from Blevins’s
        complaint. We also see no reason to second-guess the court’s rul-
        ing that evidence of what prison officials heard or did after Alexan-
        der’s September 27, 2016, exam was not relevant to what they
        should have done before that date, which is what the negligence
        claim was about. Negligence committed after Alexander’s injury
        could not have foreseeably caused that injury.
               Despite her broad claims of a “culture of impunity” at the
        prison, Alexander identifies no evidence that would have given
        prison officials reason to credibly suspect Rolston of sexual abuse
        at the time he examined her. She admits it was “not . . . clearly
        erroneous” for the court to find that Blevins, after making the com-
        plaint, “said very clearly nothing inappropriate happened during
        the exam.” Because the sole complainant before Alexander had de-
        nied sexual misconduct, the court reasonably concluded that the
        government did not breach a duty to Alexander and others by per-
        mitting Rolston to continue performing “well woman” exams, so
        long as a chaperone was present. See Morrissette-Brown, 506 F.3d
        at 1319; Limones, 161 So. 3d at 389.
USCA11 Case: 21-13720      Document: 56-1      Date Filed: 12/15/2022     Page: 20 of 22




        20                      Opinion of the Court                 21-13720

                                          B.
               Next, Alexander challenges the district court’s conclusion
        that the government was not vicariously liable under the FTCA be-
        cause any battery committed by Rolston against Alexander was
        outside the scope of his employment.
                Under the FTCA, the government’s vicarious liability is lim-
        ited to instances where a government employee was “acting within
        the scope of his or her employment.” 28 U.S.C. § 1346(b).
        “[W]hether an employee’s actions are within the scope of his em-
        ployment for purposes of the [FTCA] is an issue governed by the
        law of the state where the incident occurred.” S.J. & W. Ranch,
        Inc. v. Lehtinen, 913 F.2d 1538, 1542 (11th Cir. 1990), amended, 924
        F.2d 1555 (11th Cir. 1991). Because the incident here occurred in
        Florida, that state’s law governs.
               Under Florida law, an employee’s conduct is “within the
        course and scope of employment when it (1) is of the kind the em-
        ployee is hired to perform, (2) occurs substantially within the time
        and space limits authorized or required by the work to be per-
        formed, and (3) is activated at least in part by a purpose to serve the
        master.” Goss v. Human Servs. Assocs., Inc., 79 So. 3d 127, 132
        (Fla. 5th DCA 2012). Applying this three-part test, Florida court
        have generally held sexual torts “to be outside the scope of an em-
        ployee’s employment and, therefore, insufficient to impose vicari-
        ous liability on the employer.” Id. (quotation marks omitted); Naz-
        areth v. Herndon Ambulance Serv., Inc., 467 So. 2d 1076, 1078 (Fla.
        5th DCA 2012).
USCA11 Case: 21-13720     Document: 56-1     Date Filed: 12/15/2022    Page: 21 of 22




        21-13720               Opinion of the Court                      21

               Alexander maintains that Rolston’s alleged conduct of
        “[r]ubbing the clitoris without a medical purpose” could be de-
        scribed as a “slight deviation” from the government’s business, not
        an abandonment of it, and that Rolston “intersperse[d] actual work
        in the employer’s behalf with actionable sexual conduct.” She cites
        case law indicating that such “dual purpose” conduct by employees
        may be within the scope of employment.
               Yet, importantly, Alexander concedes that it was for the
        “factfinder” to resolve whether Rolston’s conduct was within the
        scope of his employment. And here, the factfinder was the district
        court, see Fed. R. Civ. P. 52, which found that the alleged sexual
        battery was not motivated by a purpose to serve the government’s
        business, and that it was a “profoundly different undertaking than
        what he was hired to do and could appropriately do.”
               We are not convinced that the district court clearly erred in
        finding that Rolston’s alleged sexual abuse was outside the scope of
        his employment. See Morrissette-Brown, 506 F.3d at 1319. Rather,
        the record supports the court’s findings that the alleged sexual
        abuse was not the kind of conduct Rolston was hired to perform
        and was not motivated in any way by a purpose to serve the gov-
        ernment. Those findings are also consistent with how Florida law
        generally treats sexual torts by employees. See Goss, 79 So. 3d at
        132 (“[T]he sexual assault was not within the course and scope of
        her employment because the act was not in furtherance of her em-
        ployment.”). So even assuming the record supported a contrary
USCA11 Case: 21-13720     Document: 56-1       Date Filed: 12/15/2022    Page: 22 of 22




        22                     Opinion of the Court                 21-13720

        finding, the district court’s view of the evidence was not clearly er-
        roneous. See Compulife Software, 959 F.3d at 1301.
                                         IV.
               For these reasons, we affirm the judgment for Rolston on
        Alexander’s Eighth Amendment claim and for the government on
        her claims under the FTCA.
               AFFIRMED.